Mr. Justice Carnes delivered the opinion of the court. 4. Insubance, § 797*—when receipt of dues and assessments by local officer does not constitute waiver of requirement for reinstatement in fraternal beneficiary society. The receipt of dues and assessments from a member of a fraternal beneficiary society, who has been automatically suspended because of his failure to pay dues and assessments as required by the laws of the society, by the local secretary and treasurer, does not constitute a waiver of a requirement for the production of a certificate of good health as a condition for reinstatement, so as to constitute a reinstatement, where such local officer at the time of taking the money advised the member that it was doubtful whether he could be reinstated and that it must depend upon the action of the superior officers of the company. 5. Depositions,' § 40*—when objections to interrogatories must be made before trial. Objections to interrogatories in a deposition as to books and documents, copies of which are sought to be used in evidence, that sufficient foundation was not laid for their introduction in evidence, must be made before -the trial. 6. Depositions, § 43*—when questions as to competency of interrogatories not considered on appeal. Where there is no reasonable presumption from the record that anything got into evidence that could not easily have been made competent by a retaking of a deposition, if the questions had been held bad on a motion to suppress, questions raised on appeal, as to competency of interrogatories, that should have been first raised on the taking of the deposition or on the motion to suppress, will not be considered.